

115 HRES 940 IH: Congratulating the Golden State Warriors for their dominant back-to-back championship victory in the 2018 National Basketball Association Finals.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 940IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Ms. Lee (for herself and Ms. Pelosi) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Golden State Warriors for their dominant back-to-back championship victory in the 2018 National Basketball Association Finals. 
Whereas, on June 8, 2018, the Golden State Warriors defeated the Cleveland Cavaliers by a score of 108–85, to win the 2018 National Basketball Association (referred to in the preamble as the NBA) Finals in 4 games;  Whereas the Golden State Warriors captured their third championship in 4 years, and their sixth championship in the history of the franchise;  
Whereas this dominant championship victory of 2018 marks the first time a professional sports team from the San Francisco Bay area in California has clinched a back-to-back championship title in 28 years;  Whereas every single member of the 2017–2018 Golden State Warriors team contributed to this championship, including Jordan Bell, Chris Boucher, Quinn Cook, Stephen Curry, Kevin Durant, Draymond Green, Andre Iguodala, Damian Jones, Shaun Livingston, Kevon Looney, Patrick McCaw, JaVale McGee, ZaZa Pachulia, Klay Thompson, David West, and Nick Young;  
Whereas, despite capturing its third championship in 4 years, the Golden State Warriors overcame a grueling NBA season, in which the team suffered a rash of injuries both during the season and in the playoff run;  Whereas Kevin Durant was named Most Valuable Player of the NBA Finals for the second straight year, with 2 signature performances in Games 3 and 4 of the series, including scoring 43 points on the road in Cleveland, Ohio in Game 3, and registering a triple-double performance in Game 4;  
Whereas Steph Curry similarly registered signature performances in the NBA Finals series, in Game 2 when he scored 33 points to break the NBA Finals record for 3-pointers in a game, with 9 3-pointers made, and in Game 4 when he scored 37 points, bringing his scoring average to 27.5 points for the series;  Whereas Steve Kerr, Mike Brown, and the entire team of coaches and staff have been instrumental in developing the Golden State Warriors’ dynamic and record-setting style of play, and have fostered a positive, selfless team spirit;  
Whereas Joe Lacob and Peter Gruber have built one of the most exciting and high-performing franchises in NBA history; and  Whereas the dedicated fan base of the Golden State Warriors has offered unrelenting, passionate support to the team: Now, therefore, be it  
That the House of Representatives— (1)congratulates the Golden State Warriors for winning the 2018 National Basketball Association Championship, a back-to-back victory after the team's 2017 championship; 
(2)recognizes the historic achievements of all the players, coaches, and staff who contributed to the 2017–2018 season; and (3)celebrates the pride exhibited by the Golden State Warriors, including their selfless teamwork and extraordinary character, joy, determination, and hard-work. 
